218 Ga. 748 (1963)
130 S.E.2d 822
HOWINGTON
v.
JUHAN.
21992.
Supreme Court of Georgia.
Submitted March 12, 1963.
Decided March 25, 1963.
Webb & Fowler, for plaintiff in error.
R. F. Duncan, contra.
DUCKWORTH, Chief Justice.
It has been repeatedly held that a petition for specific performance of a contract must allege the value of the property so as to enable the court to determine that the contract was fair, just and not against good conscience. Code § 37-805; Shropshire v. Rainey, 150 Ga. 566 (104 S.E. 414); Coleman v. Woodland Hills Co., 196 Ga. 626 (27 SE2d 226); Ogletree v. Ingram & LeGrand Lbr. Co., 207 Ga. 333 (61 SE2d 480); Harris v. Abney, 208 Ga. 518 (67 SE2d 724); Payne v. Jones, 211 Ga. 322, 327 (86 SE2d 3). The petition having failed to make such allegations, no cause of action for specific performance of the contract is alleged, and the lower court did not err in sustaining the general demurrer and dismissing the petition.
Judgment affirmed. All the Justices concur.